On April 8,1996, it was ordered that the defendant, Richard Jay Hager, is sentenced to the Montana State Prison for a period of fifteen (15) years, with five (5) years suspended. Defendant shall not be eligible for parole until he has completed Phases I and II of the Sexual Offender Treatment Program. Defendant’s parole shall be conditioned upon conditions as stated in the April 8,1996 judgment.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. Wm. Neis Swandal